Citation Nr: 1730759	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-26 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to increased rating for lumbar myositis, spasm; degenerative spine; disc disease L5-S1 (low back disability), currently rated as 40 percent disabling (excluding temporary total evaluations).

2.  Entitlement to service connection for diabetes mellitus type II, including as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1987 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

As discussed in the remand section below, after the May 2016 notification of certification of the appeal in this case, VA treatment records dated from February 2016 through April 2017, as well as private treatment records from Hospital Universitario De Adultos dated May 2015, reflect ongoing treatment for low back disability. Additionally, the Veteran's low back was reevaluated in a January 2017 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire.  The Veteran's substantive appeal in this case was filed in September 2013.  In such cases, evidence submitted to the Board after the substantive appeal is subject to initial review by the Board unless the Veteran requests initial AOJ review.   See 38 U.S.C.A. § 7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  The private records were submitted to the Board, however the VA treatment records and disability benefits questionnaire were received rather than submitted.  38 U.S.C.A. § 7105(e) therefore does not apply to these records. 

38 C.F.R. § 20.1304(c) (2016) similarly applies to submitted evidence, and provides for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative."  The evidence, however, relates to the Veteran's lumbar spine and not his diabetes, and therefore is not pertinent to the claim for service connection for diabetes.  Consequently, a remand for initial AOJ review of this evidence prior to a decision on the claim for service connection for diabetes is not required.

The issue of entitlement to an increased rating for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus type II is not related to service or caused or aggravated by service-connected low back disability.


CONCLUSION OF LAW

Diabetes mellitus type II was not incurred or aggravated in active military service, and is not proximately due to, the result of, or aggravated by service-connected disease or injury. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

A January 2011 letter, prior to the May 2011 rating decision, informed the Veteran of the criteria for establishing service connection. Although he did not receive specific notice of the criteria for establishing secondary service connection, the Veteran's contentions that there is a relationship between his service connected lumbar spine disability and his diabetes reflect that he had actual knowledge of what was needed to establish entitlement to service connection on a secondary basis.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339-40 (2007).  Moreover, the Veteran has not alleged any prejudice resulting from the lack of tailored notice on the secondary service connection element of the claim. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRS) have been associated with the claims file. All identified and available post-service treatment records have been obtained. The Veteran's diabetes mellitus was medically evaluated in February 2016. The examination report has been reviewed and is found to be adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310 (a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (b).

The Veteran asserts that his diabetes mellitus type II is secondary to his service-connected low back disability. Specifically, he contends that his low back disability has limited his ability to exercise, which in turn has caused him to be overweight and develop diabetes mellitus. See, e.g., January 2011 statement in support of claim; see also February 2013 statement in support of claim.

The medical evidence of record shows that the Veteran has been diagnosed with diabetes mellitus, and continues to be treated for that condition. See, e.g., January 2010 VA treatment record. Therefore, there is evidence of a current disability of diabetes mellitus.

Although the Veteran does not contend that diabetes mellitus is related to service, the Board notes that the Veteran's service treatment records are absent for evidence of treatment for or diagnosis of diabetes mellitus during active service. Moreover, the Veteran stated that he did not receive treatment for diabetes mellitus II until 2009, approximately 20 years after separation from service. Accordingly, the Board finds that the record does not show (nor does the Veteran contend) that the current diabetes is causally related to the Veteran's active service or any incident therein on a direct basis, or that it manifested during the one year presumptive period.

Rather, the Veteran contends that his diabetes mellitus is due to being overweight as a result of lack of exercise secondary to the service-connected low back disability. To determine whether the diabetes mellitus is related to the service-connected low back disability, VA provided the Veteran with a diabetes mellitus examination in February 2016. The VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran. At the examination, the Veteran reported that his diabetes required a prescribed oral hypoglycemic agent and more than 1 injection of insulin per day. The examiner opined that the Veteran's low back disability "is less likely as not related to diabetes mellitus, and that the Veteran's "overweight is less likely as not related to his [low back disability]." The examiner stated that "it is my understanding that his [being] overweight is most likely caused by or a result of his poor nutritional habits and increased caloric intake which is greater than his body caloric need. Caloric intake has been greater than his body's consumption of those calories by means of exercise. Although he leads a sedentary lifestyle, his [low back disability] would not interfere in his ability to perform certain types of exercises."

The Board finds that the February 2016 VA examiner's opinion is entitled to significant probative weight, as the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295   (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  The Board therefore accepts the examiner's opinion as probative evidence that it is not at least as likely as not that the Veteran's diabetes mellitus secondary to the service-connected low back disability. The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight. See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board notes that, although the February 2016 VA examiner did not use the word "aggravated," read as a whole and in the context of the evidence of record, the examiner's opinion was that there was no relationship between the diabetes and the low back disability because the Veteran's being overweight was related to caloric intake and he could exercise despite his back disability.  The opinion is therefore broad enough to indicate a lack of aggravation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Consequently, the Board finds that the lack of specific reference to aggravation did not render the above opinion inadequate as to secondary service connection. See also Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (Vet. App. Sept. 22, 2014) (mem. dec.) (holding that a medical opinion was adequate on the issue of entitlement to service connection for a left ankle disability secondary to a right ankle disorder even though the examiner did not specifically reference aggravation, because read as a whole it encompassed aggravation (citing Monzingo and Acevedo)); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain). 

The Board has considered the Veteran's contentions that he developed diabetes mellitus secondary to the service-connected low back disability. The Board notes that the Veteran is competent to provide evidence about what he witnesses or experiences. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, he is not competent to medically attribute the diabetes mellitus to any particular cause, as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge. See Jandreau, 492 F.3d at 1376-77.  This is the type of complex medical question as to which the Court has found lay evidence is not competent. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The evidence does not show that the Veteran has the medical knowledge and expertise necessary to provide such medical information. Therefore, his statements attributing the diabetes mellitus to the service-connected low back disability is not considered competent evidence, and does not weigh against the probative value of the February 2016 VA examiner's opinions.

In sum, the record shows that diabetes mellitus was not present during the Veteran's active service or for many years thereafter. Moreover, the record contains no probative evidence indicating that the Veteran's current diabetes mellitus is causally related to his active service or any incident therein, or causally related to or aggravated by a service-connected disease or injury.  Rather, the probative evidence of record indicates that the Veteran's diabetes mellitus not proximately due to, the result of, or aggravated by the service-connected lumbar spine disability.

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II is denied.


REMAND

Regarding the claim for increased rating for low back disability, additionally evidentiary development is necessary to fulfill VA's duty to assist the Veteran.

The Board notes that pertinent VA and private treatment records have been added to the electronic claims file after notification of certification of the appeal to the Board.  In particular, VA treatment records dated from February 2016 through April 2017, as well as private treatment records from Hospital Universitario De Adultos dated May 2015, reflect ongoing treatment for low back disability. Additionally, the Veteran's low back was reevaluated in a January 2017 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire.

As noted above, 38 U.S.C.A. §  7105(e)(1) and 38 C.F.R. § 20.1304(c) provide rules for review of evidence submitted to the Board after notification of certification.  Here, private records were submitted but VA treatment records and a Disability Benefits Questionnaire were received rather than submitted after notification of certification.  Moreover, as this evidence pertains to the severity of the Veteran's low back disability, and is not duplicative of evidence already of record, it is pertinent to the claim for an increased rating for low back disability.  A remand is therefore warranted for initial AOJ consideration of this evidence.

Accordingly, the claim for an increased rating for low back disability is REMANDED for the following action:

Readjudicate the claim for an increased rating for the Veteran's low back disability in light of the additional pertinent evidence that was received after notification of certification of the appeal to the Board as well as any additional evidence not yet considered by the AOJ.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


